Exhibit 10.64

 

MATSON, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
NON-EMPLOYEE BOARD MEMBER—NO DEFERRAL

 

RECITALS

 

A.        The Corporation has implemented an automatic award program under the
Plan pursuant to which eligible non-employee members of the Board will
automatically receive special awards of restricted stock units at periodic
intervals over their period of Board service in order to provide such
individuals with a meaningful incentive to continue to serve as members of the
Board.

 

B.        Participant is an eligible non-employee Board member, and this
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Plan in connection with the automatic award of restricted stock units under
the Plan.

 

C.        All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A, or, if not defined in that
appendix, as defined in the Plan.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.          Grant of Restricted Stock Units.  The Corporation hereby awards to
Participant, as of the Award Date, an award (the “Award”) of restricted stock
units under the Plan.  Each restricted stock unit represents the right to
receive one share of Common Stock on the vesting date of that unit.  The number
of shares of Common Stock subject to the awarded restricted stock units, the
applicable vesting schedule for the restricted stock units and the underlying
shares of Common Stock, the dates on which those vested shares shall be issued
to Participant and the remaining terms and conditions governing the Award shall
be as set forth in this Agreement.

 

AWARD SUMMARY

Participant

 

Award Date:                                           , 201

 

Number of Shares
Subject to Award:                           shares of Common Stock (the
“Shares”)

 

Vesting Schedule:      The Shares shall vest in full on the earlier of (a) the
first anniversary of Participant’s completion of continuous Board service
measured from the Award Date or (b) the first annual general meeting of the
Corporation’s stockholders held after the Award Date. The Shares may vest in
whole or in part on an accelerated basis in accordance with the provisions of
Paragraphs 3 and 5 of this Agreement. In no event shall any Shares vest after
the date of Participant’s termination of Board service.

 

Issuance Schedule      Subject to the provisions of Paragraph 7(a), each Share
in which the Participant vests in accordance with the foregoing Vesting Schedule
or pursuant to the vesting acceleration provisions of Paragraph 3 or 5 of this
Agreement shall be issued on the date that Share vests or as soon thereafter as
administratively practicable, but in no event later than the later of (i) the
close of the calendar year in which that Share vests or (ii) the fifteenth day
of the third calendar month following such vesting date (the “Issuance Date”).

 

2.          Limited Transferability.  Prior to the actual issuance of the Shares
that vest hereunder, Participant may not transfer any interest in the restricted
stock units subject to the Award or the underlying Shares or pledge or otherwise
hedge the sale of those units or Shares, including (without limitation) any
short sale or any acquisition or disposition of any put or call option or other
instrument tied to the value of those Shares. However, any Shares which vest
hereunder but otherwise remain unissued at the time of Participant’s death may
be transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or





1

--------------------------------------------------------------------------------

 



beneficiaries of this Award. Participant may also direct the Corporation to
issue the stock certificates for any Shares which in fact vest and become
issuable hereunder to one or more designated Family Members or a trust
established for Participant and/or his or her Family Members. Participant may
make such a beneficiary designation or certificate directive at any time by
filing the appropriate form with the Plan Administrator or its designee.

 

3.          Cessation of Service.  The restricted stock units subject to this
Award shall, to the extent not previously vested, immediately vest in full upon
Participant’s cessation of Board service by reason of death, Permanent
Disability or Retirement. Should Participant cease Board service for any other
reason prior to vesting in one or more Shares subject to this Award, then the
Award will be immediately cancelled with respect to those unvested Shares, and
the number of restricted stock units will be reduced accordingly. Participant
shall thereupon cease to have any right or entitlement to receive any Shares
under those cancelled units.

 

4.           Stockholder Rights and Dividend Equivalents

 

(a)        Participant shall not have any stockholder rights, including voting,
dividend or liquidation rights, with respect to the Shares subject to the Award
until Participant becomes the record holder of those Shares following their
actual issuance.

 

(b)         Notwithstanding the foregoing, should any dividend or other
distribution payable other than in shares of Common Stock be declared and paid
on the outstanding Common Stock while one or more Shares remain subject to this
Award (i.e., those Shares are not otherwise issued and outstanding for purposes
of entitlement to the dividend or distribution), then a special book account
shall be established for Participant and credited with a phantom dividend
equivalent to the actual dividend or distribution which would have been paid on
those Shares had they been issued and outstanding and entitled to that dividend
or distribution. As the Shares vest hereunder, the phantom dividend equivalents
that are credited to those Shares in the book account shall concurrently vest,
and those vested dividend equivalents shall subsequently be distributed to
Participant (in cash or such other form as the Plan Administrator may deem
appropriate in its sole discretion) at the same time the vested Shares to which
those phantom dividend equivalents relate are issued.

 

5.           Special Vesting Acceleration.  The restricted stock units subject
to this Award shall immediately vest in full upon Participant’s continuation in
Board service until the effective date of any Change in Control transaction. The
vested Shares will be issued immediately upon such effective date or as soon as
administratively practicable thereafter, but in no event more than fifteen (15)
business days after such effective date. Alternatively, the Participant’s right
to the Shares may, pursuant to the terms of the Change in Control transaction,
be converted into the right to receive the same consideration per share of
Common Stock payable to the other shareholders of the Corporation in
consummation of the Change in Control and distributed at the same time as such
shareholder payments, but such distribution to Participant shall in all events
be completed no later than the later of (i) the close of the calendar year in
which such Change in Control is effected or (ii) the fifteenth (15th) of the
third (3rd) calendar month following the effective date of that Change in
Control.

 

6.           Adjustment in Shares.  Should any change be made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Common Stock
as a class without the Corporation’s receipt of consideration, or should the
value of the outstanding shares of Common Stock be reduced as a result of a
spin-off transaction or an extraordinary dividend or distribution, or should
there occur any merger, consolidation or other reorganization or similar
corporate transaction, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities or other property
issuable pursuant to this Award in order to reflect such change and thereby
prevent a dilution or enlargement of benefits hereunder.  In making such
equitable adjustments, the Plan Administrator shall take into account any
amounts to be credited to Participant’s book account, if applicable, under
Paragraph 4(b) in connection with the transaction, and the determination of the
Plan Administrator shall be final, binding and conclusive as provided in Section
III.C. of Article One of the Plan.

 





2

 

--------------------------------------------------------------------------------

 



7.           Issuance of Shares of Common Stock.

 

(a)         Except as otherwise provided in Paragraph 5, on each applicable
Issuance Date for the Shares which vest in accordance with the terms of this
Agreement, the Corporation shall issue to or on behalf of Participant a
certificate (which may be in electronic form) for the vested shares of Common
Stock to be issued on such date and shall concurrently distribute to Participant
any phantom dividend equivalents with respect to those vested Shares.
Notwithstanding the foregoing, should Participant attain Retirement age prior to
completion of the normal Vesting Schedule set forth in Paragraph 1, then any
Shares in which Participant may, pursuant to Code Section 409A, be deemed to
vest at that time shall be issued upon the earliest to occur of (i) the Issuance
Date which would otherwise apply to those Shares under this Agreement had
Participant not reached Retirement age, (ii) the date of Participant’s cessation
of Board service or (iii) the effective date of a Change in Control (with the
issuance in such latter event to be governed by the terms of Paragraph 5 above).

 

(b)         Except as otherwise provided in Paragraph 5, the settlement of all
restricted stock units which vest under the Award shall be made solely in shares
of Common Stock.  In no event, however, shall any fractional shares be issued. 
Accordingly, the total number of shares of Common Stock to be issued at the time
the Award vests shall, to the extent necessary, be rounded down to the next
whole share in order to avoid the issuance of a fractional share.

 

8.            Compliance with Laws and Regulations.

 

(a)         The issuance of shares of Common Stock pursuant to the Award shall
be subject to compliance by the Corporation and Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
Stock Exchange on which the Common Stock may be listed for trading at the time
of such issuance.

 

(b)         The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance of any Common Stock hereby shall relieve the Corporation of
any liability with respect to the non-issuance of the Common Stock as to which
such approval shall not have been obtained.  The Corporation, however, shall use
its best efforts to obtain all such approvals.

 

9.            Successors and Assigns.  Except to the extent otherwise provided
in this Agreement, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Participant, Participant’s assigns, the legal representatives, heirs and
legatees of Participant’s estate and any beneficiaries of the Award designated
by Participant.

 

10.            Notices.  Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices.  Any notice required to
be given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated below Participant’s signature line on this
Agreement, unless Participant notifies the Corporation of a change in address in
writing.  All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.

 

11.            Construction.  This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan.  All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Award.

 

12.           Governing Law.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Hawaii without
regard to that State’s conflict-of-laws rules.

 

13.            No Impairment of Rights.  This Agreement shall not in any way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise make changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets.  In addition, this Agreement shall not in any way be
construed or interpreted so as to affect adversely or otherwise impair the right
of





3

 

--------------------------------------------------------------------------------

 



the Corporation or its shareholders to remove Participant from the Board at any
time in accordance with the provisions of applicable law.

 

14.            Section 409A Compliance. Should there occur any ambiguity as to
whether any provision of this Agreement would otherwise contravene one or more
applicable requirements or limitations of Section 409A of the Internal Revenue
Code and the Treasury Regulations thereunder, that provision shall be
interpreted and applied in a manner that complies with the applicable
requirements of Section 409A of the Internal Revenue Code and the Treasury
Regulations thereunder.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Award
Date first indicated above.

 

 

 

MATSON, INC.

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

Signature:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 



4

 

--------------------------------------------------------------------------------

 



 

APPENDIX A
DEFINITIONS

 

A.            Agreement shall mean this Restricted Stock Unit Award Agreement.

 

B.            Award shall mean the award of restricted stock units made to
Participant pursuant to the terms of this Agreement.

 

C.            Award Date shall mean the date the restricted stock units are
awarded to Participant pursuant to the Agreement and shall be the date indicated
in Paragraph 1 of the Agreement.

 

D.            Family Members shall mean, with respect to the Participant, any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.

 

E.            Participant shall mean the non-employee Board member to whom the
Award is made pursuant to the Automatic Grant Program.

 

F.            Plan shall mean the Corporation’s 2016 Incentive Compensation
Plan.

 

G.            Retirement shall mean the cessation of Board service by reason of
retirement at or after the attainment of age seventy-five (75).

 

A-1

 

--------------------------------------------------------------------------------